AO 72A
(Rev. 8/82)

 

Case 2:19-cv-00125-LGW-BWC Document 12 Filed 07/31/20 Page 1 of 2

In the Auited States District Court
For the Southern District of Georgia
Brunswick Division

MICHAEL WOODS, *
*
Petitioner, * CIVIL ACTION NO.: 2:19-cv-125
*
Vv. ae
*
CHAD GARRETT, *
Pe
*
Respondent. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 10. Petitioner Michael Woods
(“Woods”) did not file Objections to this Report and
Recommendation. In fact, the Report and Recommendation sent to
Woods at his last known address was returned to the Court as
undeliverable. Dkt. No. 11.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report
and Recommendation as the opinion of the Court, DISMISSES
without prejudice Woods’ 28 U.S.C. § 2241 Petition for failure
to follow this Court’s Order and Local Rules, DENIES as moot

Respondent’s Motion to Dismiss, DIRECTS the Clerk of Court to

 
AO 72A
(Rev. 8/82)

 

 

 

Case 2:19-cv-00125-LGW-BWC Document 12 Filed 07/31/20 Page 2 of 2

CLOSE this case and enter the appropriate judgment of dismissal,
and DENIES Woods in forma pauperis status on appeal.

SO ORDERED, this 0 \ day-of /|wiS x 2020,

      

 

HON. /LISA GODBEY WOOD, JUDGE
UNITED’ STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
